Judgment affirmed. Memorandum: On this record we cannot determine whether defendant would have been successful if his counsel had made a speedy trial motion (see, CPL 30.30). Defendant’s claim of ineffective assistance of counsel, because of defense counsel’s failure to make a motion to dismiss the indictment for noncompliance with the statutory speedy trial requirement, may properly be the subject of a motion pursuant to CPL 440.10 (1) (h) (see, People v Williams, 140 AD2d 969).
All concur, except Callahan, J. P., who dissents and votes to reverse and dismiss the indictment in the following memorandum.